                                                         USDC SDNY
                                                         DOCUMENT
UNITED STATES DISTRICT COURT                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                            DOC #: _________________
SAMUEL BLUNT,                                            DATE FILED: _4/9/2019________

                             Petitioner,
                                                              14 Civ. 2333 (AT)(GWG)
              -against-
                                                                ORDER ADOPTING
ADA PEREZ, SUPERINTENDENT,                                        REPORT AND
                                                               RECOMMENDATION
                        Respondent.
ANALISA TORRES, District Judge:

        On March 11, 2019, Petitioner pro se, Samuel Blunt, filed a document entitled “motion to
amend action and/or consolidation.” ECF No. 29. After careful consideration, Magistrate Judge
Gorenstein issued a Report and Recommendation (the “R & R”), proposing that Petitioner’s
motion be denied. Despite notification of the right to object to the R & R, no objections were
filed, and the time to do so has passed. See Fed. R. Civ. P. 72(b)(2). When no objection is
made, the Court reviews the R & R for clear error. E.g., Hicks v. Ercole, 09 Civ. 2531, 2015 WL
1266800, at *1 (S.D.N.Y. Mar. 18, 2015). The Court finds no clear error. Accordingly, the
Court ADOPTS the R & R in its entirety. Petitioner’s motion is DENIED.

        The Clerk of Court is directed to terminate the motion at ECF No. 29 and to mail a copy
of this order to Petitioner pro se.

       SO ORDERED.

Dated: April 9, 2019
       New York, New York
